Citation Nr: 0638232	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 24, 
2003, for the award of service connection for status post 
pilonidal cyst with residual tender scar, as due to clear and 
unmistakable error (CUE) in a September 1971 rating decision.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  As shown below, the contentions on appeal 
regarding an earlier effective date have been related to an 
allegation of CUE in a September 1971 rating decision. 

In September 2006, the veteran testified at hearing before 
the undersigned Veterans Law Judge, and a transcript is of 
record.


FINDINGS OF FACT

1.  The RO denied service connection for a pilonidal cyst in 
September 1971; the veteran was advised of his appellate 
rights, and did not file an appeal.

2.  The veteran's most recent application to reopen a claim 
of service connection for a pilonidal cyst was received in 
November 2003; in April 2004, the RO granted the claim with 
an effective date of November 24, 2003, the date of the 
reopened claim.  

3.  The RO's September 1971 decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  A September 1971 RO determination that denied a claim for 
service connection for pilonidal cyst is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The criteria for an effective date prior to November 24, 
2003, for the award of service connection for status post 
pilonidal cyst removal with tender residual scar have not 
been met as a September 1971 rating decision did not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 5110 
(West 2002); 38 C.F.R. §§ 3.105, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that a CUE allegation is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

Legal standards

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay, 
15 Vet. App. at 178-79, which asserts an incorrect 
application of law or fact, Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Such an error must have occurred on the 
record "as it existed at the time of the disputed 
adjudication."  Id.   

Additionally, a breach of the duty to assist the veteran does 
not vitiate the finality of an RO decision.  Cook v. 
Principi, 318 F.3d 1334, 1345 (2002).  

As a matter of law, a medical error or change in diagnosis 
cannot constitute CUE.  
See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Medical personnel, whether they work for VA or the service 
department, are not adjudicators, and as such, cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see 
also Shockley v. West, 11 Vet. App. 208, 214 (1998) 
(recognizing that a claim of misdiagnosis could be 
interpreted as either assertion of failure to satisfy duty to 
assist or disagreement with weighing of facts, neither of 
which can be CUE).

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

Contrary to a finding of CUE, if a claim is allowed after it 
is reopened on the basis of new and material evidence the 
effective date may not antedate the date of receipt of the 
reopened claim.  38 C.F.R. § 3.400(r).

Analysis

It is determined that a September 1971 rating decision had 
not committed CUE in denying service connection for a 
pilonidal cyst.

A review of the veteran's service medical records shows that 
in March 1969 he had complained of swelling and pain over the 
tailbone of two days duration.  A March 13 treatment note 
indicated that there had been some spontaneous drainage from 
area of focciulitis.  After assessing the veteran lying down, 
the opinion changed to consider the problem a simple abscess; 
the treatment provider note that there was "now definitely 
nothing but a cellulitis."  Additional sitz baths were 
prescribed.  At separation in February 1970, comments on the 
veteran's subjective report of a history of medical problems 
noted pilonidal cyst, symptomatic x 2, and a clinical 
examination was normal.  

The record contains a June 1971 application for compensation 
on which the veteran sought service connection for a 
pilonidal cyst.  He alleged that he had contracted the cyst 
in March 1969, and listed recent treatment in June 1971 at 
Kaiser Foundation Hospital with Dr. Utter.  A June 1971 
deferred rating decision noted that a medical report was 
being sought from Kaiser Hospital.

Thereafter, the record contains a June 1971 report signed by 
the aforementioned Dr. Utter, that described the veteran's 
medical history as including a May 1971 surgery involving a 
pilonidal cyst.  Dr. Utter noted that the cyst has been 
incised one time in service, and as of May 1971 it had been 
somewhat tender on pressure, but no recurrent abscess.  An 
examination confirmed palpable pilonidal cyst, non-tender.  
Excision was advised, and it was to be scheduled after school 
was out.  

In June 1971, the veteran's pilonidal cyst has abscessed, and 
it was incised with no growth after 48 hours.  A few days 
later the cyst was draining well, and sitz baths were 
prescribed.  By June 28, 1971, the diagnosis was pilonidal 
cyst awaiting surgical excision.

A September 1971 rating decision denied a claim of service 
connection for pilonidal cyst because it was considered a 
constitutional or developmental abnormality and not a 
disability under the law.  The RO noted that in March 1969, 
the veteran had had an incision and drainage of pilonidal 
sinus, which was not considered a remedial surgery.  

The record contains a notification of this rating decision, 
and the file contains no indication that the veteran appealed 
the determination.  Thus, the decision became final.

In May 2000, the veteran again sought service connection for 
a pilonidal cyst.  In an October 2000 statement, the veteran 
asserted that at discharge he had asked whether he could have 
the cyst removed, and he had been told that VA would take 
care of him.  The veteran reported that directly after 
service the cyst had grown such that he could not sit 
comfortably.  Thus, the veteran had sought help from VA in 
1971, who denied his claim.  The veteran then incurred the 
cost of operation at Kaiser to remove the cyst.  

The veteran also submitted a July 1971 admission report for a 
pilonidal cystectomy, which was written by Dr. Utter; a 
diagnosis found chronically inflamed pilonidal sinus.  The 
report stated that the veteran's cyst had been initially 
drained in service.    

A January 2002 rating decision denied a claim of service 
connection for pilonidal cyst because the medical evidence 
was negative for current manifestations of a cyst.
The record contains notification of this decision, and there 
is no indication that the veteran appealed.

In November 2003, the veteran's representative filed a 
statement that at the time of the September 1971 rating 
decision, the record had contained sufficient information to 
determine that a chronic condition had existed for purpose of 
service connection, and thus, CUE had been committed.

In February 2004, the veteran underwent a VA examination, and 
an examiner rendered a diagnosis of pilonidal cyst status 
post incision with drainage, tender scar.  
Subsequently, an April 2004 rating decision granted service 
connection for status post pilonidal cyst removal with 
residual tender scar with a 10 percent rating effective from 
November 24, 2003, the date that VA received a communication 
seeking to reopen the claim.  The RO also determined that a 
September 1971 rating decision had not committed CUE when 
service connection for a pilonidal cyst had been originally 
denied.  

In a May 2004 notice of disagreement, the veteran's 
representative asserted that an earlier effective date for 
tender scar as a result of pilonidal cyst was appropriate 
based upon CUE in the September 1971 rating decision.  
Particularly, the statement asserted that rating practices in 
1971 had not prevented recognition of painful tender scars 
resulting from corrective surgeries for constitutional and 
developmental abnormalities.  

In a June 2004 statement, the veteran contended that at the 
very least he should be awarded an effective date of May 2000 
based upon his submission of new and material evidence 
concerning service connection for a pilonidal cyst.  

A June 2004 statement of the case addressed an earlier 
effective by means of CUE and 38 C.F.R. § 3.400, and the 
veteran's August 2004 VA Form 9 related only his continued 
disagreement with VA's decision in 1971.  He contended that 
VA's recent admission of a 10 percent disability was an 
admission of failure to correctly evaluate the case in 1971.  
The veteran stated that it was not in keeping with rating 
practices to ignore the presence of painful and tender scar 
just because the disability itself was classified as 
constitutional and developmental.  Finally, it was not 
reasonable or prudent to use the Code of Federal Regulations 
for failing to grant a benefit when the same principles 
eventually resulted in a positive allowance of the benefit 
sought.  

Finally, at his September 2006 hearing, the veteran's 
representative addressed only the matter of CUE in a 
September 1971 rating decision; he stated that the rating 
specialist at that time should have granted service 
connection for residuals of cellulitis, which was recognized 
by VA as a disability in 1971 (the representative noted that 
a pilonidal cyst had not been a recognized disability in 
1971).

First, it is apparent that there is no grave procedural error 
which renders the September 1971 RO decision nonfinal, Hayre 
v. West, 188 F. 3d 1327 (Fed. Cir. 1999), i.e., the veteran, 
in fact, received notification of that rating decision.    

It is noted that the veteran's contentions have evolved from 
when he initially raised the matter of CUE in 2003, to his 
testimony at the September 2006 hearing.  The Board will 
particularly focus on the most recent contention that the 
September 1971 rating decision should have granted service 
connection for cellulitis because a CUE allegation must 
identify the alleged error(s) with "some degree of 
specificity."  Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  

As such, this latter contention does give rise to finding of 
CUE.  It is important to bear in mind that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on the current 
state of the law or with the benefit of augmenting the record 
after the decision in question with additional evidence that 
did not exist at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242 (1994).  

In this case, the medical evidence of record at the time of 
the September 1971 rating decision had not contained a 
diagnosis of cellulitis; though cellulitis had been mentioned 
once in the veteran's service medical records, his separation 
examination had rendered a normal clinical evaluation.  See 
also Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) 
(recognizing that where new evidence resulting in a diagnosis 
of chronic mononucleosis was unavailable at the time of an 
initial application for benefits, Board's decision that there 
was no CUE in the original adjudication was not arbitrary, 
capricious or an abuse of discretion).  Further, the 
veteran's June 1971 claim specifically requested service 
connection for pilonidal cyst and not cellulitis.  

In this regard, the veteran's contention regarding CUE 
appears to be essentially an attempt to obtain a reweighing 
and revaluation of evidence which was previously before the 
RO, and thus, the claim does not demonstrate any clear and 
unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Also, though the veteran no longer contended at his hearing 
that he should have been granted service connection for a 
scar in 1971, in considering whether the RO's failure to do 
so constituted clear and unmistakable error, the Board again 
finds no undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.  The 
medical evidence of record at the time of the September 1971 
rating decision had not demonstrated the presence of a 
symptomatic scar.  Consequently, it cannot be said that any 
error on the part of the RO in failing to grant service 
connection for a scar can be considered CUE.  Also, VA 
typically assigns a separate rating for a scar that had 
resulted from a service-connected disability, and again, the 
veteran's status post pilonidal cyst removal with tender scar 
was not service-connected until April 2004.  

The veteran did not appeal the September 1971 determination, 
or thereafter file an application to reopen a claim of 
service connection for a pilonidal cyst for many years 
thereafter.  The Board cannot conclude that a mistake rising 
to the level of CUE has been identified in a September 1971 
rating decision. 



ORDER

An effective date earlier than November 24, 2003, for the 
award of service connection for status post pilonidal cyst 
with residual tender scar, as due to CUE in a September 1971 
rating decision, is denied.    




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


